Opinion
PER CURIAM.
W. F. Dunn was convicted of sedition, and appealed from'the .judgment.
In its essential features, this ease is not distinguishable from State v. Smith, ante, p. 563, 190 Pac. 107. Smith and Dunn were' charged jointly, though tried separately. The evidence *592in each' case is substantially the same, and, though there are fewer assignments of error in appellant’s brief in this ease, the principal errors considered in the Smith Case are involved in this one. They need not be considered separately.
Upon the authority of State v. Smith, the judgment herein is reversed, and the ease is remanded to the district court of Lewis and Clark county for a new trial.

Reversed and remanded.

Mr. Chief Justice Brantly, being absent, takes no part in the foregoing decision.